


Syniverse Corporation
8125 Highwoods Palm Way
Tampa, FL 33647




August 26, 2014




Mr. Jeffrey Gordon
6020 Beacon Shores Street
Tampa, FL 33616


Re: Termination of Employment
Dear Jeff:
This Letter Agreement (the “Agreement”) sets forth the understanding by and
between you and Syniverse Corporation, a Delaware corporation (the “Company”),
regarding the termination of your employment with the Company and its
affiliates.
1.Termination of Employment. Your last day of active employment with the Company
was August 20, 2014 (the “Termination Date”). You and the Company acknowledge
and agree that, for purposes of that certain Employment Agreement, effective as
of May 1, 2014, entered into by and between you and the Company, as amended (the
“Employment Agreement”), the termination of your employment shall be considered
a termination by the Company without Cause (as defined in the Employment
Agreement). You acknowledge and agree that, effective as of the Termination
Date, you (a) resigned as President, Chief Executive Officer and a director of
the Company and any subsidiaries or affiliates thereof, (b) have not resigned
because of a disagreement with the Company on any matter relating to the
Company’s operations, policies or practices, and (c) ceased to be an officer,
employee, and/or authorized representative of the Company and any subsidiaries
and affiliates thereof. You acknowledge and agree that, on and after the date
hereof, you shall cooperate with the Company to effect the resignations
described in this Section 1.
1.    Termination Benefits. Subject to Section 5(a):
(a)    Pursuant to Section 4(d)(i) of the Employment Agreement, the Company
shall continue to pay you Base Salary (as defined in the Employment Agreement
and payable at a rate of $715,000 per year) in accordance with the Company’s
general payroll practices (in effect from time to time) for a period commencing
on the Termination Date and ending on the second anniversary thereof;
(b)    Pursuant to Section 4(d)(ii) of the Employment Agreement, the Company
shall pay you an amount equal to your Target Bonus ($715,000), at such time as
set forth in Section 4(d)(ii) of the Employment Agreement;













NY\6527282.7

--------------------------------------------------------------------------------



(c)    Pursuant to Section 4(d)(iii) of the Employment Agreement, if you make a
timely election for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) with respect to the group
health plans provided to you as of the Termination Date (the “Welfare Plans”),
the Company shall pay that portion of the COBRA premium that the Company pays
for other senior executive employees with the same coverage for the shorter of
(i) twelve (12) months and (ii) the period that you are eligible for COBRA
continuation coverage; and
(d)    Pursuant to Section 4(d)(iv) of the Employment Agreement, with respect to
the stock options granted pursuant to that certain Stock Option Agreement by and
between you and the Company, dated as of April 6, 2011, as amended, and that
certain Stock Option Agreement by and between you and the Company, dated as of
July 1, 2011, as amended, each granted under the 2011 Equity Plan (the “Options”
and such agreements, the “Option Agreements”), notwithstanding anything to the
contrary in the Option Agreements, (i) ninety (90%) of the portion of each
Option subject to time vesting (i.e., 67.5% of each Option) automatically became
vested and exercisable (to the extent not otherwise then exercisable) on the
Termination Date, and (ii) each Option shall not expire until the 181st day
following the Termination Date and if the Termination Date occurs within the
180-day period immediately prior to the consummation of a Change in Control,
then any portion of the Options that has not otherwise theretofor become vested
and exercisable shall automatically become vested and exercisable as of the date
of the Change in Control (subject to the consummation of such Change in
Control);
provided, however, that the continuation of such salary and benefits and any
right to acceleration of vesting and exercisability of the Options shall cease
on the occurrence of any circumstance or event that would constitute Cause under
Section 8 of the Employment Agreement (including any material breach of the
covenants contained in Section 5 or Section 6 thereof); provided, further, that
your eligibility to participate in the Welfare Plans shall cease at such time as
you are offered comparable coverage with a subsequent employer. You acknowledge
that any payments and benefits under Section 4 of the Employment Agreement (and
described in this Section 2) resulting from a termination of your employment
with the Company are in lieu of any and all claims (including, without
limitation, any claims for severance) that you may have against the Company and
its affiliates (other than (A) benefits under the Company’s employee benefit
plans that by their terms survive termination of employment, (B) benefits under
COBRA, (C) rights with respect to unreimbursed business expenses, if any,
pursuant to Section 3(d) of the Employment Agreement, (D) rights to
indemnification under certain indemnification arrangements for officers of the
Company, and (E) rights with respect to indemnification and insurance pursuant
to Section 24 of the Employment Agreement), and represent liquidated damages
(and not a penalty).
2.    Equity Compensation.
(a)    You acknowledge and agree, as of the Termination Date (and after taking
into account the accelerated vesting described in Section 2(d)), you held (i)
vested options to purchase 874,667 shares of common stock, par value $0.01 per
share, of the Company (“Shares”) pursuant to the Option Agreements (such
options, together with any Unvested Options (as defined below) that vest prior
the 181st day following the Termination Date, the “Vested Options”), (ii)

2












NY\6527282.7

--------------------------------------------------------------------------------



unvested options to purchase 192,000 Shares pursuant to the Option Agreements
(which are eligible to vest solely upon a Change in Control as described in
Section 2(d)) (the “Unvested Options”), and (iii) 20,000 vested Shares purchased
from the Company (“Co-Invest Shares”).
(b)    Notwithstanding anything to the contrary in the Management Stockholders
Agreement (as defined in the Option Agreements) or the Option Agreements, (i) at
any time on or prior to the 181st day following the Termination Date, you may
submit a request to the Company (the date of such request, the “Put Notice
Date”) to repurchase a number of Shares from you up to, but not exceeding, the
number of Shares issuable upon the exercise of your Vested Options as of the Put
Notice Date, and (ii) after the 181st day following the Termination Date, each
of the Company and the Carlyle Stockholders shall have the option to repurchase,
at any time, up to 100% of the Shares issuable upon exercise of the Vested
Options (the “Call Right”), and provide you written notice of its election to
repurchase such Shares (the date of such notice, the “Call Notice Date”). In
order to facilitate any repurchase of Shares issuable upon the exercise of
Vested Options, you agree that you shall exercise the Vested Options within 30
days following the Put Notice Date or Call Notice Date, as applicable, in
accordance with, and subject to, the terms of the Option Agreements (provided
that, notwithstanding anything to the contrary in Section 2.6(b) or 2.6(c) of
the Option Agreements, you shall be permitted to (A) exercise the Vested Options
in the manner set forth in Section 2.6(b)(ii) or (iii) of the Option Agreements,
and (B) satisfy any applicable withholding tax due under applicable law in
connection with the exercise of the Vested Options by instructing the Company to
withhold that number of Shares having a Fair Market Value (as defined in the
Option Agreements), determined as of the date of exercise, equal to the minimum
of tax required to be withheld by law (rounded down to nearest whole number of
Shares with a Fair Market Value not in excess of the amount of tax required to
be so withheld)), and thereafter, the Company or the Carlyle Stockholders, as
applicable, shall repurchase any such Shares in accordance with, and subject to,
the terms of the Management Stockholders Agreement and this Agreement (as if a
repurchase pursuant to the Company Call Right (as defined in the Management
Stockholders Agreement) or the Carlyle Call Right (as defined in the Management
Stockholders Agreement), as applicable; provided that any lapse of the Company
Call Right or the Carlyle Call Right contemplated in the Management Stockholders
Agreement or Option Agreements shall not apply; provided, further, that the
Company will not repurchase any Shares pursuant to this Section 3(b) prior to
the day immediately following the six-month anniversary of the date on which
such Shares were issued). In order to effect the foregoing provisions of Section
3(b), the parties acknowledge and agree that (x) on and after the date hereof,
the last sentence of Section 2.6(d) of each of the Option Agreements has no
force and effect and (y) after the 181st day following the Termination Date, the
Call Right shall continue indefinitely and will not expire on the Repurchase
Deadline (as defined in the Management Stockholders Agreement).
(c)    Notwithstanding anything to the contrary in the Management Stockholders
Agreement, (i) at any time on or prior to the 181st day following the
Termination Date, you may submit a request to the Company (the date of such
request, the “Co-Invest Put Notice Date”) to repurchase a number of Shares from
you up to, but not exceeding, the number of Co-Invest Shares, and (ii) after the
181st day following the Termination Date, each of the Company and the Carlyle
Stockholders shall have the option to repurchase, at any time, up to 100% of the
Co-Invest Shares (the “Co-Invest Call Right”), and provide you written notice of
its election to

3












NY\6527282.7

--------------------------------------------------------------------------------



repurchase Co-Invest Shares. In order to facilitate any repurchase of Co-Invest
Shares, the Company or the Carlyle Stockholders, as applicable, shall repurchase
any Co-Invest Shares in accordance with, and subject to, the terms of the
Management Stockholders Agreement and this Agreement (as if a repurchase
pursuant to the Company Call Right or the Carlyle Call Right, as applicable;
provided that any lapse of the Company Call Right or the Carlyle Call Right
contemplated in the Management Stockholders Agreement shall not apply). In order
to effect the foregoing provisions of Section 3(c), the parties acknowledge and
agree that, after the 181st day following the Termination Date, the Co-Invest
Call Right shall continue indefinitely and will not expire on the Repurchase
Deadline.
3.    Restrictive Covenants. You acknowledge and agree that you are (and shall
continue to be) subject to and shall abide by the terms and conditions of
Sections 5, 6 and 8 of the Employment Agreement. No payment or benefit
(severance or otherwise) will be paid or provided to you pursuant to this
Agreement following the date you first violate any restrictive covenant set
forth in Section 5 or 6 of the Employment Agreement or otherwise.
4.    Release/Disputes.
(a)    Notwithstanding anything to the contrary in Section 2 or the Employment
Agreement, (a) no severance payments or benefits described in Section 2 shall be
paid or provided prior to the sixtieth day after the Termination Date, (b) in
order to receive such payments and benefits, you must executed a waiver and
release in the form attached hereto as Exhibit A (the “Release”), and all
revocation periods must have expired, within sixty (60) days after the
Termination Date and (c) to the extent that, as of the sixtieth (60th) day
following the Termination Date, you have (i) not executed the Release, (ii)
revoked the Release or (iii) the revocation period for the Release has not
expired, no severance payment or benefit will be paid or provided to you
pursuant to this Agreement. Any payments or benefits that would have been paid
prior to the sixtieth day after the Termination Date but for this Section 5(a)
shall be paid in lump sum on the Company’s first payroll date on or after the
sixtieth (60th) day following the Termination Date.
(b)    As of the date hereof, you represent and warrant that there are no
pending or, to your knowledge, threatened claims, disputes, charges, litigation
or similar actions initiated by, or otherwise related to your employment or
otherwise relating to you and any employees or other service providers,
suppliers or vendors of the Company or any of its affiliates.
5.    Confidentiality. You agree not to disclose the terms or existence of this
Agreement or the Release to any person, agency, institution, company, or other
entity unless the Company agrees to such disclosure in advance and in writing;
provided that you may, without such permission, make such disclosures as are
required by law, including disclosures to governmental authorities and taxing
agencies, and disclose the terms of this Agreement and Release to attorney(s),
accountant(s), tax advisor(s), and other professional service provider(s), as
reasonably necessary (and you may disclose the terms of this Agreement and the
Release to your spouse and immediate family members) so long as, in each case,
you instruct such person(s) that the terms of this Agreement and the Release are
strictly confidential and are not to be revealed to anyone else except as
required by law. No payment or benefit (severance or otherwise) will be paid or
provided to you pursuant to this Agreement following the date you first violate
this Section 6.

4












NY\6527282.7

--------------------------------------------------------------------------------



6.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to the withholding of any amounts required by Federal, state or local
law.
7.    Further Assurances. In order to effectuate the foregoing, you agree to
execute any additional documents and to take such further actions as may be
reasonably requested from time to time by the Company.
8.    Offset. The Company may offset any payment to be made to you pursuant to
this Agreement or otherwise by any amount that you owe to the Company or their
respective affiliates as of the time such payment would otherwise be made. This
right of offset shall be cumulative (but not duplicative) with any similar
obligation with respect to which you may be subject under any other agreement
with the Company or their respective affiliates.
9.    Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBIT
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR FLORIDA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
10.    Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of Florida, Tampa Division located in Tampa, Florida, for the purposes
of any suit, action or other proceeding arising out of this Agreement, any
related agreement or any transaction contemplated hereby or thereby. Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth in
Section 10 of the Employment Agreement shall be effective service of process for
any action, suit or proceeding in such court with respect to any matters to
which it has submitted to jurisdiction in this Section 11. Each of the parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement, any
related document or the transactions contemplated hereby and thereby in the
United States District Court for the Middle District of Florida, Tampa Division
located in Tampa, Florida, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
11.    Waiver of Jury Trial. As a specifically bargained for inducement for each
of the parties hereto to enter into this Agreement (after having the opportunity
to consult with counsel), each party hereto expressly waives the right to trial
by jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.

5












NY\6527282.7

--------------------------------------------------------------------------------



12.    Provisions Relating to Section 409A of the Code. This Agreement and the
Employment Agreement shall be interpreted and administered in a manner so that
any payment or benefit described hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code) (“Section
409A”). Nevertheless, the tax treatment of the payments or benefits described
hereunder is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by you as a result of the application
of Section 409A. Each installment payment pursuant to Section 2 shall be
considered a separate payment, as described in Treas. Reg. Section
1.409A-2(b)(2), for purposes of Section 409A.
13.    Entire Agreement. This Agreement sets forth the entire agreement between
you and Company and supersedes and replaces any and all prior oral or written
agreements or understandings between you and Company concerning the severance
and benefits payable upon termination of your employment. Notwithstanding the
foregoing, except as set forth in this Agreement or the Release, the Employment
Agreement, the Option Agreements and the Management Stockholders Agreement will
remain in full force and effect. You represent that you have signed this
Agreement voluntarily.
[signature page follows]

6












NY\6527282.7

--------------------------------------------------------------------------------




Please indicate your acceptance of the terms and provisions of this Agreement by
signing both copies of this Agreement and returning one copy to me. The other
copy is for your files. By signing below, you acknowledge and agree that you
have carefully read this Agreement in its entirety; fully understand and agree
to their terms and provisions; and intend and agree that the Agreement is final
and legally binding on you and the Company. This Agreement may be executed in
several counterparts.


Very truly yours,


/s/ JAMES A. ATWOOD, JR.    
James A. Attwood, Jr.
Chairman of the Board of Directors




Agreed, Acknowledged and Accepted as of the first date set forth above:
/s/ JEFFREY S. GORDON    
Jeffrey Gordon









Signature Page to Separation Letter for Jeffrey Gordon

--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS AGREEMENT
In exchange for the payments and benefits described in that certain Agreement
(the “Agreement”), entered into between myself and Syniverse Corporation, a
Delaware corporation (together with any subsidiaries and affiliates as may have
employed me from time to time, and any successor(s) thereto, the “Company”),
dated August 26, 2014, I freely and voluntarily agree to enter into and be bound
by this Waiver and Release of Claims Agreement (the “Release”):
1.    I acknowledge that the Company delivered this Release to me on August 23,
2014.
2.    I acknowledge that, but for my execution of this Release, I would not be
entitled to receive the payments and benefits set forth in the Agreement
(including, without limitation, any such payments and benefits arising out of or
otherwise related to the Employment Agreement (as defined in the Agreement)).
3.    I, and anyone claiming through me (including without limitation my heirs,
and agents, representatives and assigns), hereby irrevocably waive and forever
release and discharge the Company, its parents, subsidiaries, affiliates,
officers, directors, employees, agents, predecessors, successors and assigns
(including, without limitation, Carlyle Partners V, L.P., Carlyle Partners V-A,
L.P., CP V Coinvestment A, L.P., CP V Coinvestment B, L.P., Syniverse
Coinvestment L.P., and their respective affiliates) (the “Releasees”), from any
and all liabilities of any nature whatsoever, known and unknown, fixed or
contingent, arising out of, based on, or related to my employment by the Company
or any other Releasee, the termination of such employment, and any dealings,
transactions or events involving the Releasees occurring prior to or on the date
I sign this Release, including but not limited to claims under the Civil Rights
Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
the Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, each as amended from time to time, and any other federal,
state or local law, rule or regulation, or common law claim. This includes, but
is not limited to, all wrongful termination and “constructive discharge” claims,
all discrimination claims, all claims relating to any contracts of employment,
whether express or implied, any covenant of good faith and fair dealing, whether
express or implied, and any tort of any nature. This release is for any relief,
no matter how denominated, including but not limited to wages, back pay, front
pay, benefits, compensatory damages, liquidated damages, punitive damages or
attorney’s fees. I also agree not to commence or cooperate in the prosecution or
investigation of any lawsuit, administrative action or other claim or complaint
against the Releasees, except as required by law. This Release does not include
any claims for breach by the Company of its obligations under Section 4 of the
Employment Agreement.
4.     By this Release, I not only release and discharge the Releasees from any
and all claims as stated above, but also those claims that might be made by any
other person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of my
employment by or termination of employment with the Company, or any








--------------------------------------------------------------------------------



of my dealings, transactions or events involving the Releasees occurring prior
to or on the date I sign this Release.
5.    I understand and agree that this Release will be binding on me and my
heirs, administrators and assigns. I acknowledge that I have not assigned any
claims or filed or initiated any legal proceedings against any of the Releasees.
6.    I UNDERSTAND THAT I HAVE TWENTY-ONE (21) DAYS (SUCH TIME PERIOD, THE
“CONSIDERATION PERIOD”) TO CONSIDER WHETHER OR NOT TO SIGN THIS RELEASE. I
ACKNOWLEDGE AND AGREE THAT THE CONSIDERATION PERIOD WILL NOT BE AFFECTED OR
EXTENDED BY ANY CHANGES, WHETHER OR NOT MATERIAL, THAT MIGHT BE MADE TO THIS
RELEASE. THE COMPANY HEREBY ADVISES ME OF MY RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THE RELEASE AND I ACKNOWLEDGE THAT I HAVE HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY AND HAVE EITHER HELD SUCH CONSULTATION OR HAVE
DETERMINED NOT TO CONSULT WITH AN ATTORNEY.
7.    I UNDERSTAND THAT I MAY REVOKE MY ACCEPTANCE OF THIS RELEASE BY DELIVERING
WRITTEN NOTICE OF MY REVOCATION TO GENERAL COUNSEL OF THE COMPANY WITHIN THE
SEVEN (7) DAY PERIOD BEGINNING ON THE DAY FOLLOWING THE DAY I SIGN THE RELEASE
(THE “REVOCATION PERIOD”). IF I DO NOT REVOKE MY ACCEPTANCE OF THIS RELEASE
WITHIN THE REVOCATION PERIOD, IT WILL BE LEGALLY BINDING AND ENFORCEABLE ON THE
DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD.
8.    I acknowledge and agree that if any provision of this Release is found,
held or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.


9.    This Release is deemed made and entered into in the State of Delaware, and
in all respects shall be interpreted, enforced and governed under the internal
laws of the State of Delaware, to the extent not preempted by federal law.


* * * * *










--------------------------------------------------------------------------------





I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to the General Counsel of the
Company.


/s/ JEFFREY S. GORDON
Jeffrey Gordon
Date: _______________________________








